DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 8 (Fig. 21-24), with claims 1-20 readable thereon in the reply filed on 12/23/20 is acknowledged.
Claims 6-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species 9, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/23/20.  In the Response to Restriction Requirement, Applicant elects Species 8 (Fig. 21-24) without traverse, asserting that claims 1-20 are readable thereon.  However, claim 6 recites “a through hole which the locking part penetrates is formed in the auxiliary washing unit”, wherein, upon review of the disclosure, said “through hole” (821) [¶0287] does not read on elected Species 8, but rather is an element of nonelected Species 9 (Fig. 25-30).  Accordingly, claims 6-7 are withdrawn from consideration as being directed to a non-elected invention.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “auxiliary washing unit” in claim 1; and “locking part” in claim 1.  Because this/these claim limitation(s) is/are being interpreted under 35 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8,
Lines 1-3 recite “wherein the door assembly includes a handle part configured to operate the door or the auxiliary washing unit” which renders the claim indefinite as it is unclear what “configured to operate” means in this context.  It is unclear how the handle  to operate” the auxiliary washing unit.  The scope of the claim is unascertainable and therefore rendered indefinite. 
Regarding claim 11,
Lines 1-2 recite “wherein the handle part is provided on the auxiliary washing unit” which renders the claim indefinite because “the handle part” is not provided entirely on the auxiliary washing unit.  Upon review of the disclosure, the handle part (150) comprises a door handle part (152) formed in the door and an auxiliary handle part (154) formed in the auxiliary washing unit.  It is therefore unclear if applicant intends to define that “the auxiliary handle part” is provided on the auxiliary washing unit.  The scope of the claim is unascertainable and therefore rendered indefinite.
Regarding claim 16,
Line 3 recites “an auxiliary space provided in the auxiliary washing unit” which renders the claim indefinite because claim limitation “an auxiliary space” lacks proper antecedent basis in the claim.  It is unclear if said auxiliary space refers to “[[the auxiliary space” established in line 8 of independent claim 1.
Lines 7-8 recite “…laundry that is automatically washed in the main washing space” which renders the claim indefinite because it is unclear what unclaimed structure element(s) is/are required such that laundry may be “automatically washed” in the main washing space.
Regarding claim 17,
Lines 1-2 recite “wherein the locking part that locks the auxiliary washing unit with the door” which renders the claim indefinite because it is unclear what “the locking part that locks the auxiliary washing unit with the door” intends to claim as it is 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, claim 17 recites “wherein the locking part that locks the auxiliary washing unit with the door” which fails to further limit independent claim 1 which recites “a locking part configured to lock the door with the auxiliary washing unit”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-10, and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2005/0072194 to Ryohke et al. (“Ryohke”).	
Regarding claim 1,
Ryohke discloses a washing machine comprising: 
a main body (10) having an opening (at 15) through which to receive laundry into the washing machine [Fig. 1; ¶0005-¶0006]; and 
a door assembly disposed over the opening, wherein the door assembly includes: 
a door (16) configured to open and close the opening, 
an auxiliary washing unit (181) disposed under the door and forming an auxiliary washing space [Fig. 5, 15; ¶0006, ¶0099], and 
a locking part (192) configured to lock the door with the auxiliary washing unit [Fig. 15; ¶0104].  
Regarding claim 2,

Regarding claim 3,
Ryohke discloses the washing machine according to claim 1, wherein the locking part (192) is installed on one of the door and the auxiliary washing unit, and a catching part (193) to catch the locking part is installed on the other of the door and the auxiliary washing unit [Fig. 15; ¶0104].  
Regarding claim 4,
Ryohke discloses the washing machine according to claim 3, wherein the locking part (192) is pressed by an elastic member (not labelled, “unillustrated torsion coil spring”) and maintained in a state in which the locking part is caught by the catching part as long as no external force is applied to the locking part [Fig. 15; ¶0104].  
Regarding claim 5,
Ryohke discloses the washing machine according to claim 3, wherein the locking part (192) is installed on the door, and the catching part (193) is installed on the auxiliary washing unit [Fig. 15; ¶0104].  
Regarding claim 8,
Ryohke discloses the washing machine according to claim 1, wherein the door assembly includes a handle part (at 11a) configured to operate the door or the auxiliary washing unit [Fig. 3-4; ¶0107].  
Regarding claim 9,
Ryohke discloses the washing machine according to claim 8, wherein the handle part includes a door handle part (at 11a) formed in the door, and an auxiliary handle part (i.e. along front side of 181) formed in the auxiliary washing unit [Fig. 3-5; ¶0107, ¶0098].  
Regarding claim 10,
Ryohke discloses the washing machine according to claim 9, wherein a length of the auxiliary handle part (i.e. width of 181) is longer than a length of the door handle part (i.e. width of 11a) [see Fig. 3-5; ¶0107].  
Regarding claim 12,
Ryohke discloses the washing machine according to claim 1, wherein the door and the auxiliary washing unit are pivotable about a same pivot axis (via shaft 18) [Fig. 4, 14, 18; ¶0006].  
Regarding claim 13,
Ryohke discloses the washing machine according to claim 1, wherein the auxiliary washing unit includes an auxiliary water supply opening (i.e. the open top of 181) to supply washing water to the auxiliary washing space (via 100) [Fig. 3, 5, 9; ¶0092].  
Regarding claim 14,
Ryohke discloses the washing machine according to claim 1, wherein the auxiliary washing unit includes an auxiliary drain (185) to discharge washing water contained in the auxiliary washing space [Fig. 1-3; ¶0102].  
Regarding claim 15,

Regarding claim 16,
Ryohke discloses the washing machine according to claim 1, further comprising: 
a main washing space (30) provided in the main body [Fig. 1; ¶0007]; 
an auxiliary washing space provided in the auxiliary washing unit (181) [Fig. 3, 5; ¶]0101]; and 
wherein the auxiliary washing unit (181) is detachably coupleable to the door (via 190) and is configured so that, when the auxiliary washing unit is coupled to the door, the auxiliary washing unit allows laundry held in the auxiliary washing space to be manually washed independently of laundry that is automatically washed in the main washing space [Fig. 3, 15; ¶0101, ¶0104].  
Regarding claim 17,
Ryohke discloses the washing machine according to claim 16, wherein the locking part (192) that locks the auxiliary washing unit with the door [Fig. 15; ¶0104].  
Regarding claim 18,
Ryohke discloses the washing machine according to claim 17, wherein 
the door (16) and the auxiliary washing unit (181) pivot with respect to the main body, and 

Regarding claim 19,
Ryohke discloses the washing machine according to claim 18, wherein, when a locked state of the locking part is released, the door and the auxiliary washing unit are separately pivotable (via shafts 18 and 182, respectively) [see Fig. 5, 14; ¶0099, ¶0104].  
Regarding claim 20, 
Ryohke discloses the washing machine according to claim 19, wherein 
the door (16) pivots to open and close the opening, 
the auxiliary washing unit (181) pivots to cover and uncover the opening, and 
when the opening is opened by the door and the auxiliary washing unit is positioned to cover the opening, manual washing is able to be performed in the auxiliary washing space [see Fig. 3; ¶0118].  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406.  The examiner can normally be reached on Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        /DAVID G CORMIER/Primary Examiner, Art Unit 1711